DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-11, and the following species, in the reply filed on 06/15/22 is acknowledged. 

    PNG
    media_image1.png
    105
    621
    media_image1.png
    Greyscale

Claim(s) 6 (non-elected initiator) and 12-14 (non-elected invention) is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/22.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5, 7-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a polysiloxane with 1, I, II and 4 repeating units, with certain ratios of the various repeating units in the polysiloxane.  This is vague because the formulae for the 4 repeating units overlap each other such that the same repeating unit in the polysiloxane could potentially qualify as multiple repeating units as claimed, such that it is unclear how to calculate the claimed ratios because it is unclear how to decide which formula the repeating units would be attributed to.  For example, a polysiloxane with 50 mol% of epoxycyclohexylethyl-SiO(3/2) and 50 mol% of epoxycyclohexylethyl-SiO(2/2)(OH) could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (1) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (4) formula (thus satisfying the (1):(4) ratio as claimed but not the (I):(II) ratio as claimed) or could be interpreted as having all the epoxycyclohexylethyl-SiO(3/2) repeating units fall under the (I) formula and all the epoxycyclohexylethyl-SiO(2/2)(OH) repeating units fall under the (II) formula (thus satisfying the (I):(II) ratio as claimed but not the (1):(4) ratio as claimed).  Or part of the repeating units could be arbitrarily assigned between two formulae (e.g., 50% of the epoxycyclohexylethyl-SiO(3/2) repeating units could be assigned to the (1) formula and 50% to the (I) formula).  Thus, without changing the structure of the polysiloxane in question, it could be interpreted as within or outside the claimed scope (in terms of ratios) based on how many of the repeating units are assigned to formula (1) or (I) or formula (II) or (4).  
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. 2015/0159044, hereinafter Bae1) in view of Bae et al. (U.S. 2013/0331476, hereinafter Bae2).
Regarding claims 1-5, 7-8, 10, Bae1 teaches a silsesquioxane resin with at least 60% of the R1 groups being an epoxy type group ([0035]), such as 2-(3,4-epoxycyclohexyl)ethyl ([0076]) corresponding to Applicant's elected species for formula 1a and the claimed R1, Ra and Rb groups as in claim 3.  This percentage overlaps the claimed range for the amount of formula 1 and 4 epoxy siloxane units.  The siloxane also includes a controlled number of alkoxy groups (corresponding to the II and 4 SiO2/2 formula), e.g., less than 4 alkoxy SiO2/2 groups for every SiO3/2 group ([0041]) which corresponds to a I/II ratio as claimed of at least 2.5 (10/4), which overlaps the claimed range.  Also, some of the R1 groups (i.e., 40% or less based on 60% or more being glycidyl based, which overlaps the claimed range) may be a phenyl group ([0035], [0027]) as in R2 of formula 2 in claims 2 and 4.  
Bae1 teaches that, for example, the compound may have 10 siloxane repeating units ([0044]) and b may be, for example, one ([0039]) which would result in ten R1SiO3/2 units and one R1SiO2/2(OR2) (i.e., no other siloxane units) which would (based on the above non-limiting exemplified values) result in a I/II ratio of about 10 (10/1) which is within the claimed range.  Also, based on the molecular weight of 2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane (about 246) and phenyltrimethoxysilane (about 198), the overall molecular weight (if one R1 is phenyl and the rest are epoxy) would also be in the claimed range (about 2460+198 minus the weight of the hydrolyzed alkoxy groups).  Subtracting the three methyl groups (MW 3*9 = 27) from the methoxy groups from each silane monomer when they are hydrolyzed and condensed and then adding back one of the methyl groups (i.e., for the single methoxy, because b=1) would result in a final MW of the reaction product of about 2370 which is within the claimed range (i.e., 10*(246-27)+(198-27) = 2361+9= 2370).  
The above example would include 10mol% (1/10) of phenyl repeating units (formula 2) and 90mol% (9/10) of epoxy repeating units (formula 1 or 4, depending on whether the one methoxy group is on the epoxy repeating unit, in which case there would be 8 fully condensed epoxy units of formula 1 and 1 epoxy unit of formula 4 having a single residual methoxy group with 1 fully condensed phenyl unit of formula 2; or if the methoxy group is on the phenyl repeating unit then there would be 1 unit having a single residual methoxy group and 9 fully condensed epoxy units of formula 1).
Bae1 also discloses that the composition may comprise a light or heat activated cationic initiator, corresponding to Applicant’s elected species, as in claims 5, 6, and 7 ([0052], [0056]) and the resulting composition may form a protective coating on a substrate with adhesion between the coating and the substrate ([0066], [0049]) thereby making the coating an adhesive layer and the coated substrate an adhesive sheet, as in claims 1 and 10.  
Bae1 does not disclose the claimed dispersivity and MW range of the polysiloxane.  However, Bae2 is also directed to epoxysilsesquioxanes and teaches that a MW of 1000-4000 and a dispersivity of 1.05-1.4 causes improved hardness (see abstract, [0087]).  Thus, it would have been obvious to one having ordinary skill in the art to have formed the siloxane of Bae1 with the MW and dispersivity of Bae2 in order to improve hardness.   These values overlap the claimed range.
Bae1 does not disclose the vinyl ether compound of claim 8.  However, Bae2 teaches that vinyl ether compounds may be used in such hard coating compositions as viscosity control agents (reactive diluents) ([0033]) such that it would have been obvious to have included a vinyl ether compound in Bae1 as a reactive diluent as taught by Bae2 to control viscosity.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. 2015/0159044, hereinafter Bae1) in view of Bae et al. (U.S. 2013/0331476, hereinafter Bae2), as applied to claim 1 above, and further in view of Miyazaki et al. (U.S. 2006/0222999).
Regarding claim 9, modified Bae1 teaches all of the above subject matter including the incorporation of vinyl ether reactive diluents (via Bae2) as explained above.  Bae1 does not disclose that the vinyl ether compounds are hydroxyl functional but Miyazaki is also directed to epoxy silane coatings (see abstract, [0062]) that use vinyl ether compounds, and teaches that hydroxyl functional vinyl ether compounds provide better curability, adhesion and water resistance ([0053]-[0054]).  Thus, it would have been obvious to have use the hydroxyl functional vinyl ether compounds from Miyazaki for the vinyl ether compounds already generally desired in modified Bae1 (via Bae2) because Miyazaki teaches that they provide better curability, adhesion and water resistance.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. 2015/0159044, hereinafter Bae1) in view of Bae et al. (U.S. 2013/0331476, hereinafter Bae2), as applied to claim 1 above, and further in view of Mine (U.S. 5,891,969).
Regarding claim 11, modified Bae1 teaches all of the above subject matter but does not disclose that the substrate is a semiconductor substrate.  However, Mine is also directed to protective epoxy-functional siloxane adhesive compositions and teaches that such compositions are well suited for use on electronic components like semiconductors (see abstract, col. 1, lines 5-15,  col. 6, lines 30-40).  Thus, it would have been obvious to have used a semiconductor for the substrate in modified Bae1 as taught by Mine to maximize commercial applications of the teachings of modified Bae1 and because Mine teaches that epoxy-siloxane based coatings are well suited for that application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/614,146 in view of Bae et al. (U.S. 2013/0331476, hereinafter Bae2), Miyazaki et al. (U.S. 2006/0222999), and Mine (U.S. 5,891,969).  The copending claims overlap the scope of the present claims except for the lack of recitation of vinyl ether compounds and semiconductor substrates in the copending claims but Bae2 and Miyazaki show that it would have been obvious to use vinyl ether compounds in the composition of the copending claims to control viscosity and provide better curability, adhesion and water resistance and Mine shows that it would have been obvious to have used the composition of the copending claims on a semiconductor substrate to maximize commercial applicability of such a composition (see citations used above).
This is a provisional nonstatutory double patenting rejection.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787